Carley, Chief Judge,
concurring specially.
I fully concur in Division 1 of the majority opinion and agree with the reasoning and analysis set forth therein. I also concur in the judgment.
However, in Division 2, the majority addresses appellants’ enumeration of error directed to the grant of a supersedeas bond pursuant to OCGA § 5-6-46. In actual fact, there were two orders granting bonds, but both were entered after the filing of the notice of appeal. The notice of appeal was not amended to encompass either of the orders requiring a supersedeas bond. Therefore, the orders for supersedeas bonds are not before this Court and cannot be considered. It. is my opinion that the majority incorrectly addresses the merits of this enumeration.
However, since the majority has addressed this enumeration, I am constrained to point out that were the issue properly before this Court, I would be compelled to dissent to the majority’s conclusion that the trial court did not err in granting the supersedeas bond. As stated, there were two bonds granted, one in the amount of $33,200 and one in the amount of $100,000. Appellants apparently complain only of the order requiring the bond in the amount of $100,000, and that is the bond to which Division 2 of the majority opinion refers. The provisions of § 5-6-46, providing for a supersedeas bond, primarily apply to cases in which a money judgment is entered or where the judgment determines disposition of property in controversy. In this and all other confirmation cases, the judgment of the superior court neither awards a money judgment, nor provides for the disposition of any property. In fact, there can never be a deficiency judgment entered in the confirmation proceedings itself. See Robinson v. Kemp Motor Sales, 185 Ga. App. 492 (364 SE2d 623) (1988). Therefore, if § 5-6-46 were applicable at all to the instant case, it would allow the trial court to require supersedeas bond in an amount inclusive only of costs and damages for delay in the event the appeal is dismissed or determined to be frivolous. Thus, the trial court was without authority to require the posting of a supersedeas bond in the amount of $100,000 and, if the order so requiring had been properly appealed, the same would have been subject to reversal.
*480Decided July 12, 1990
Rehearing denied July 19, 1990 — Cert, applied for.
Glenville Haldi, for appellants.
Douglas R. Thompson, Diane F. Schussel, McCalla, Raymer, Padrick, Cobb & Nichols, R. Teresa Perrotta, for appellees.